Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 are presented for examination.
Claims 1, 5, 9, and 13 are amended. 

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 10 Section III, filed December 29, 2021 with respect to claims 1, 3-5, 7-9, 11-13, and 15-16 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1, 3-5, 7-9, 11-13, and 15-16 have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 12/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.:10764016 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claim(s) 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-16  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 5, 9, and 13 … wherein the serving transmission point serves the terminal and the neighboring transmission points are neighbors to the serving transmission point, receive channel status information (CSI) configuration information including CSI process configurations configured for measuring downlink transmission powers of N transmission points from among the serving transmission point and the neighboring transmission points, wherein the N transmission points are selected as the N transmission points having highest reception powers of the sounding reference signal among the serving transmission point and the neighboring transmission points, based on a result of ordering the reception powers of the sounding reference signal received by each of the serving transmission point and the neighboring transmission points from highest to lowest reception power based on a comparison of the reception powers of the sounding reference signal, measure a signal-to-interference-plus-noise ratio based on the CSI configuration information; generate channel quality information (CQI) based on the signal-to-interference- plus-noise ratio; and transmit the CQI to the serving transmission point… and in combination with other limitations recited as specified in claims 1, 5, 9, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ji (US Pub. No.: 2013/0310037) discloses a method, an apparatus, and a computer program product for wireless communication are provided. The apparatus communicates with a primary serving cell via a first radio, detects a presence of a target cell, sends a first message to the primary serving cell indicating the detected presence of the target cell, receives a command from the primary serving cell to add the target cell as a secondary serving cell, and communicates with at least one of the primary serving cell or the target cell via a second radio to facilitate a handover to the target cell. The first radio and the second radio operate on a same frequency.
Xu (US Pub. No.: 2013/0083729) discloses aspects of the present disclosure relate to techniques for power control and SRS multiplexing for coordinated multi-point (CoMP) transmission and reception in heterogeneous networks (HetNet). Multiple SRS processes are supported with different physical and/or virtual cell ID. Different power control offsets and processes are associated with the different SRS processes.
Xu (US Pub. No.: 2014/0036809) discloses aspects of the present disclosure provide methods and apparatus for sounding reference signal (SRS) triggering and power control for coordinated multi-point (CoMP) operations. One method generally includes maintaining separate power control processes for at least a first aperiodic SRS (A-SRS) and a second A-SRS, receiving, in a first subframe, a downlink transmission triggering transmission of at least one of the first and second A-SRS in a subsequent subframe, identifying which of the first and second A-SRS to transmit in the subsequent subframe, receiving a first power control command that indicates a power control value to apply to the identified A-SRS, and transmitting the identified A-SRS based in accordance with the first power control command.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469